In a proceeding pursuant to Mental Hygiene Law article 10 for the civil management of Anonymous, an alleged sex offender allegedly suffering from a mental abnormality and requiring civil management, the State of New York appeals from an order of the Supreme Court, Suffolk County (Pitts, J.), dated November 16, 2009, which, after a hearing, in effect, denied its petition for failure to demonstrate probable cause, dismissed the proceeding, and directed the release of Anonymous from the custody of the New York State Department of Correctional Services. By decision and order on motion dated November 27, 2009, this Court granted the State of New York’s motion to stay the release of Anonymous pending hearing and determination of the appeal.
Ordered that the order dated November 16, 2009, is reversed, on the law, on the facts, and in the exercise of discretion, without costs or disbursements, the petition is reinstated, and the mat*759ter is remitted to the Supreme Court, Suffolk County, for further proceedings on the petition consistent herewith.
The subject of this proceeding (hereinafter the respondent) is a convicted sex offender who has served a determinate sentence of incarceration of 4½ years, upon his conviction of attempted rape in the first degree. In April 2007 the New York State Office of Mental Health appointed a case review team (hereinafter CRT) which evaluated the respondent, and found that, although the respondent was a sex offender, he was not a sex offender requiring civil management upon his release, as provided for in Mental Hygiene Law article 10, also known as the Sex Offender Management and Treatment Act (L 2007, ch 7, § 2, eff Apr 13, 2007). On May 17, 2007, the respondent was released from prison. Less than two months after his release, the respondent violated the terms of his parole by using and possessing marijuana, and was returned to custody of the New York State Department of Correctional Services (hereinafter DOCS). Later, in anticipation of his re-release, his case was again referred to a CRT panel. Thereafter, a psychologist opined that the respondent was a sex offender who suffered from a mental abnormality and was in need of civil management. Accordingly, the Attorney General filed the instant petition pursuant to Mental Hygiene Law article 10 for the civil management of the respondent. After a probable cause hearing, as required by Mental Hygiene Law § 10.06 (g), the Supreme Court found that there was no probable cause to believe that civil management was required. The Supreme Court dismissed the proceeding, and directed the respondent’s release from the custody of DOCS. We reverse.
Upon the filing of a sex offender civil management petition, pursuant to Mental Hygiene Law § 10.06 (a), the Supreme Court “shall conduct a hearing without a jury to determine whether there is probable cause to believe that the respondent is a sex offender requiring civil management” (Mental Hygiene Law § 10.06 [g]). At the conclusion of the hearing, if the Supreme Court determines that probable cause has not been demonstrated, it “shall issue an order dismissing the petition” and the respondent shall be released (Mental Hygiene Law § 10.06 [k]). In contrast, if probable cause has been established, the Supreme Court shall order that the respondent be committed to a secure treatment facility, set a date for trial, and the respondent shall not be released pending the completion of such trial (id.).
The term “probable cause” is not defined in Mental Hygiene Law article 10. In the context of a Mental Hygiene Law article 10 proceeding, courts have adopted the standard applicable to a *760preliminary hearing in a criminal case, namely, whether there exists “reasonable cause to believe” that the sex offender requires civil management (State of New York v Pedraza, 18 Misc 3d 261, 266 [2007]; see Matter of State of New York v O.V, 18 Misc 3d 917, 923 [2008]). Courts have rejected a heightened standard of proof such as the “clear and convincing” standard or the “fair preponderance of the evidence” standard (see State of New York v Pedraza, 18 Misc 3d at 266; Matter of State of New York v O.V., 18 Misc 3d at 923).
We hold that it is appropriate to apply the “reasonable cause to believe” standard of proof at a probable cause hearing pursuant to Mental Hygiene Law article 10. The purpose of a probable cause hearing pursuant to Mental Hygiene Law article 10 is “simply to ensure that there is a basis for holding the respondent for trial, at which time a heightened [clear and convincing] standard of inquiry will apply,” as provided under Mental Hygiene Law § 10.07 (d) (Matter of State of New York v O.V., 18 Misc 3d at 923). Thus, in assessing probable cause, “[i]t would not make sense at this preliminary stage to impose a high standard of proof similar to the one that will ultimately be used by the finder of fact after presentation of all of the evidence” (id. at 923-924).
Applying the “reasonable cause to believe” standard of proof, the State has demonstrated that there exists “probable cause to believe that the respondent is a sex offender requiring civil management” (Mental Hygiene Law § 10.06 [k]; see Matter of State of New York v Stanley D., 68 AD3d 1007 [2009]; Matter of State of New York v Derrick B., 68 AD3d 1124, 1125 [2009]). A sex offender requiring civil management is defined as “a detained sex offender who suffers from a mental abnormality” (Mental Hygiene Law § 10.03 [q]). Here, the State established that there is “reasonable cause to believe” both that the respondent is a detained sex offender and that he suffers from a mental abnormality.
The State’s psychologist concluded that the respondent suffered from “a mental abnormality that (1) affect[ed] his emotional, cognitive, or volitional capacity in a manner that predispose[d] him to the commission of conduct constituting a sexual offense and (2) [was] associated with serious difficulty in controlling such conduct.” At the probable cause hearing, the psychologist testified that the respondent suffered from antisocial personality disorder, which he described as a “persistent disregard for and tendency to violate the rights of others.” The State’s psychologist further credited the respondent “with having a criterion for impulsivity” and showing an inability to *761control his behavior. The psychologist also testified regarding the respondent’s history of drug and alcohol abuse, which he stated contributed to his antisocial behavior. The psychologist described the “persistent drug and alcohol use” as a “dynamic factor, risk factor for ongoing sex offender.”
The psychologist found it “very significant” that the respondent first engaged in sexually deviant behavior at the age of 12 or 13 by sodomizing his then six-year-old sister. As a result of that incident, he was “adjudicated a juvenile delinquent and placed in a sex offender treatment program.” The respondent’s pattern of sexual misconduct continued thereafter. The record reveals that the respondent was arrested at age 19 and charged with sexual abuse in the first degree, upon allegations that he forcibly opened a woman’s blouse, exposing and fondling her breast. In connection therewith, the respondent pleaded guilty to disorderly conduct. Subsequently, at age 20, he was charged with sexual misconduct, when he allegedly forcibly engaged in sexual intercourse with a woman. That incident also resulted in a conviction for which he was sentenced to eight months’ incarceration. The respondent was convicted of the instant offense two months prior to his 21st birthday.
With disagree with our dissenting colleague’s “[belief] that the probable cause standard . . . has not been met.” We reiterate that, at this preliminary stage, the focus of the court is simply to determine “whether there exists sufficient evidence to proceed to trial” (State of New York v Pedraza, 18 Misc 3d at 266). In this context, the State’s burden to demonstrate “probable cause” under Mental Hygiene Law article 10 was satisfied. Any alleged inconsistencies in the psychologist’s testimony do not warrant a contrary finding. Accordingly, the matter must be remitted to the Supreme Court, Suffolk County, for further proceedings, including a jury trial pursuant to Mental Hygiene Law § 10.07. Rivera, J.P., Fisher and Florio, JJ., concur.